NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       ARTURO AREVALO, Petitioner.

                         No. 1 CA-CR 13-0573 PRPC
                             FILED 4-2-2015


    Petition for Review from the Superior Court in Maricopa County
                        No. CR 2003-008555-001
                 The Honorable Karen L. O'Connor, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Arturo Arevalo, Florence
Petitioner



                       MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Presiding Judge Samuel A. Thumma and Judge Patricia A. Orozco
joined.
                            STATE v. AREVALO
                            Decision of the Court

J O H N S E N, Judge:

¶1            Arturo Arevalo petitions for review of the superior court's
summary dismissal of his fourth petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32. We have considered
his petition and, for the reasons stated, grant review but deny relief.

¶2            Arevalo pled guilty to kidnapping, a Class 2 felony, and
attempted sexual assault, a Class 3 felony. After the superior court
sentenced Arevalo, he filed a petition for post-conviction relief seeking
resentencing based on Blakely v. Washington, 542 U.S. 296 (2004). The court
granted relief and resentenced Arevalo as a repetitive offender, imposing
an aggravated 18.5-year prison term on the kidnapping conviction and
lifetime probation for his conviction of attempted sexual assault.

¶3            Following his resentencing, Arevalo filed another petition
for post-conviction relief. Arevalo's counsel notified the superior court
that she reviewed the record and found no claims to raise in the post-
conviction proceeding. Arevalo filed a pro se petition raising claims of
ineffective assistance of counsel, biased superior court and illegal
sentence. The superior court summarily dismissed the petition, ruling
that Arevalo failed to state a colorable claim for relief.

¶4              Arevalo later filed a third petition for post-conviction relief,
alleging a claim of significant change in the law affecting his sentencing.
The superior court summarily dismissed the petition, finding that Arevalo
failed to state a claim on which relief can be granted.

¶5            Arevalo then filed a fourth petition for post-conviction relief
in which he alleged that the superior court erred by requiring he register
as a sex offender and imposing the aggravated 18.5-year sentence. Noting
that the notice was both untimely and successive, the superior court
summarily dismissed the petition on the ground that it failed to state a
claim that could be raised in an untimely post-conviction relief
proceeding.

¶6            On review, Arevalo raises the same arguments he made in
the superior court. We review the summary dismissal of a petition for
post-conviction relief for abuse of discretion. See State v. Bennett, 213 Ariz.
562, 566, ¶ 17 (2006).

¶7           Arevalo's notice and petition for post-conviction relief are
both untimely and successive. A defendant who commences an untimely
or successive Rule 32 post-conviction proceeding may only bring claims


                                       2
                           STATE v. AREVALO
                           Decision of the Court

under Rule 32.1(d), (e), (f), (g), or (h). Ariz. R. Crim. P. 32.4(a). Because
Arevalo's claims for relief do not fall within these provisions, the superior
court did not abuse its discretion by summarily dismissing his petition.

¶8           For the reasons stated, we grant review, but deny relief.




                                    :ama




                                     3